Exhibit 10.27

LOGO [g219610g31b45.jpg]

Charles D. Kissner

27778 Stirrup Way

Los Altos Hills, CA 94022

Employment Agreement

Dear Chuck:

This letter agreement (this “Agreement”) sets forth the terms of your continued
employment with Aviat Networks, Inc. (the “Company”), as well as our
understanding with respect to any termination of that employment relationship.
This Agreement amends and restates the Employment Agreement, dated August 1,
2010, between the Company and you, effective on July 18, 2011 and is conditioned
upon your timely delivery of the General Release of Claims attached hereto as
Exhibit A (the “Release Agreement”) which becomes valid and irrevocable
according to the terms set forth in the Release Agreement.

1. Position and Duties. As of July 18, 2011 your employment as the Chief
Executive Officer shall terminate and, commencing on July 19, 2011, and during
the term of this Agreement, you will continue to be employed by the Company on a
part-time basis as its Chairman of the Board, reporting to the Board of
Directors. This position will be based at our corporate headquarters in Santa
Clara, California. You will also continue to serve as a director of the Company,
and your positions of Chairman of the Board and director will be subject to the
normal re-nomination process of the Governance and Nominating Committee of the
Board of Directors of the Company, and, in the case of your position as a
director, election by the Company’s shareholders. You agree to continue
providing services to the Company on the terms and conditions set forth in this
Agreement, and you agree not to engage in any business, other employment or
other activities which would conflict with your obligations to the Company or
create an actual or the appearance of a conflict of interest with the Company’s
interests or your employment relationship with the Company. During the term of
this Agreement, your primary responsibilities will be to support investor
relations, support the Company’s strategic review process and mentor the Chief
Executive Officer of the Company, subject to the oversight and supervision of
the Board of Directors of the Company. These duties will be in addition to the
usual and customary obligations you will have as a director and Chairman of the
Board of Directors of the Company. From and after the end of the term of this
Agreement, you will have no further duties as an employee of the Company, and
your sole service relationship to the Company will be that of a director and the
Chairman of the Board of Directors of the Company, which positions will be
subject to the normal re-nomination process of the Governance and Nominating
Committee of the Board of Directors of the Company and, in the case of your
position as a director, election by the Company’s shareholders.



--------------------------------------------------------------------------------

Charles D. Kissner

Employment Agreement

 

2. Term. This Agreement will be effective from July 18, 2011 until July 18,
2012, during which time your employment with the Company will be part-time and
at will, which means that your employment may be terminated by you or the
Company at any time, with or without cause or notice, subject to the provisions
of Paragraphs 4 and 5 below.

3. Compensation. During the term of this Agreement, you will be compensated by
the Company for your services as described below. From and after the end of the
term of this Agreement, you will be eligible to receive such cash and equity
compensation as is usual and customary for similarly situated non-employee
directors of the Company (including, as applicable, supplemental compensation
for your services as Chairman of the Board of Directors of the Company), so long
as you are serving as a director of the Company.

(a) Salary: You will be paid a base salary at an annual rate of $350,000
(payable in substantially equal installments of $29,166 per month), less
applicable withholding, in accordance with the Company’s normal payroll
procedures and applicable law. Your base salary will not be reduced except as
part of a salary reduction program that similarly affects all members of the
executive staff reporting to the Chief Executive Officer of the Company.

(b) Non-Employee Director Equity Awards: Subject to Board approval each year,
you will be eligible to participate in the equity award plan for non-employee
directors on the same basis and to the same extent as non-employee directors of
the Company; provided, however, that you will be eligible to receive a pro rata
award under the terms of such equity award plan in respect of the period from
the effective date of this Agreement to the date on which annual awards will be
made in the ordinary course to all non-employee directors.

(c) Long-Term Incentive Program:

(i) Existing time-based awards: Notwithstanding the terms of the Company’s
Long-Term Incentive Plan (the “LTIP”) or any award agreement to the contrary,
awards of options and restricted stock that have been granted to you under the
terms of the LTIP that are currently outstanding and that vest based on your
continued service to the Company (the “Time-based Vesting Awards”) shall
continue to vest based upon their respective original vesting schedules during
the term of your employment hereunder and during your subsequent service as a
non-employee director of the Company; provided that the unvested portions of
your Time-based Vesting award granted on February 10, 2011 (the “February
Awards”) shall no longer vest on their original vesting dates but shall instead
vest on the modified vesting dates as set forth below; and provided, further,
that in the event of a Change of Control (as defined below) occurs during the
term of this Agreement and in connection with such Change of Control your
compensation under this Agreement ceases, such outstanding Time-based Vesting
Awards shall immediately become fully exercisable or shall cease to be subject
to a substantial risk of forfeiture, as the case may be.

 

2



--------------------------------------------------------------------------------

Charles D. Kissner

Employment Agreement

 

 

February Award Tranches    Original Vesting Date    Modified Vesting Date An
option for 25,250 shares and 9,400 shares of restricted stock    February 10,
2012    November 11, 2011 An option for 12,625 shares and 9,400 shares of
restricted stock    February 10, 2013    November 11, 2012 An option for 12,625
shares and 9,400 shares of restricted stock    February 10, 2014    November 11,
2013

(ii) Existing performance-based awards: Notwithstanding the terms of the LTIP or
any award agreement to the contrary, with respect to awards that have been
granted to you under the terms of the LTIP that are currently outstanding and
that vest based on satisfaction of performance criteria (the “Performance-based
Vesting Awards”), the vesting of such Performance-based Vesting Awards will be
prorated based on your service as a full-time or part-time employee of the
Company from June 28, 2010 to the date of termination of the term hereunder;
provided, that no Performance-based Vesting Awards will vest under any
circumstances unless the minimum applicable performance threshold has been
satisfied.

(d) Benefits: You will have the right, on the same basis as other employees of
the Company, to participate in and to receive benefits under any Company group
medical, dental, life, disability or other group insurance plans, as well as
under the Company’s business expense reimbursement, educational assistance,
holiday, and other benefit plans and policies. You will also be eligible to
participate in the Company’s 401(k) plan.

(e) Vacation: During the term of this Agreement, you will accrue paid vacation
at the rate of five (5) weeks per year. All accrued unused vacation existing
prior to the commencement of the term of this Agreement will carry forward in
accordance with the terms of the Company vacation policy.

(f) Earned Compensation: For purposes of those Paragraphs of this Agreement
pertaining to termination of the employment relationship, whether involuntary or
voluntary, unless otherwise expressly provided herein, no part of (i) the Annual
Incentive Plan for the year in which the termination occurs, (ii) no part of any
performance shares for any multi-year period or periods in which the termination
occurs and (iii) no part of any equity awards that are not vested as of the
termination date will be deemed earned as of the date of termination.

4. Voluntary Termination or Death. In the event that you voluntarily resign from
your employment with the Company or in the event that your employment terminates
as a result of your death, you will be entitled to no compensation or benefits
from the Company other than

 

3



--------------------------------------------------------------------------------

Charles D. Kissner

Employment Agreement

 

those earned under Paragraph 3 through the date of termination. You agree that
if you voluntarily terminate your employment with the Company for any reason,
you will provide the Company with at least 10 business days’ written notice of
your resignation. The Company shall have the option, in its sole discretion, to
make your resignation effective at any time prior to the end of such notice
period, provided the Company pays you an amount equal to the base salary and
benefits you would have earned through the end of the notice period.

5. Other Termination. Your employment may be terminated under the circumstances
set forth below.

(a) Termination by Disability: If, by reason of any physical or mental
incapacity, you have been or will be prevented from performing your then-current
duties under this Agreement with reasonable accommodation, then, to the extent
permitted by law, the Company may terminate your employment without any advance
notice. Upon such termination, if you sign a general release of known and
unknown claims in a form satisfactory to the Company which becomes valid and
irrevocable within 60 days of your termination, and you fully comply with your
obligations under Paragraphs 7, 8, and 10, the Company will provide you with the
severance payments and benefits described in Paragraph 5(c). Nothing in this
paragraph shall affect your rights under any applicable Company disability plan;
provided, however, that your severance payments will be offset by any disability
income payments received by you so that the total monthly severance and
disability income payments during your severance period shall not exceed your
then-current base salary.

(b) Termination for Cause: The Company may terminate your employment at any time
for cause (as described below) without providing any notice (except to the
extent expressly provided below). If your employment is terminated by the
Company for cause, you shall be entitled to no compensation or benefits from the
Company other than those earned under Paragraph 3 through the date of your
termination. For purposes of this Agreement, a termination for “cause” occurs if
you are terminated for any of the following reasons: (i) theft, dishonesty,
misconduct or falsification of any employment or Company records; (ii) improper
disclosure of the Company’s confidential or proprietary information; (iii) any
action by you which has a material detrimental effect on the Company’s
reputation or business; (iv) your refusal or inability to perform any assigned
duties (other than as a result of a disability), after written notice from the
Company to you of, and a 30-day opportunity to cure, such refusal or inability;
(v) your material breach of this Agreement or of the employee proprietary
information/confidentiality/assignment of inventions agreement not otherwise
described in this paragraph, after written notice from the Company to you of,
and a 30-day opportunity to cure, such breach; (vi) your conviction (including
any plea of guilty or no contest) for any criminal act that impairs your ability
to perform your duties under this Agreement; or (vii) your failure to deliver,
or revocation of, the release described in the first paragraph of this
Agreement.

 

4



--------------------------------------------------------------------------------

Charles D. Kissner

Employment Agreement

 

(c) Termination Without Cause: The Company may terminate your employment without
cause at any time with or without advance notice. If your employment is
terminated by the Company without cause, and you sign a general release of known
and unknown claims in a form satisfactory to the Company within the applicable
review period which thereupon is (or, if any revocation period is required by
law, following expiration of such period becomes) valid and irrevocable within
60 days of your termination, and you fully comply with your obligations under
Paragraphs 7, 8, and 10, you will receive the following severance benefits:

(i) payments at your final base salary rate for the remaining term of this
Agreement; such payments will be subject to applicable withholding and made in
accordance with the Company’s normal payroll practices; provided, however, that
any such payments that would have been paid in accordance with the Company’s
normal payroll practices before your release becomes valid and irrevocable will
accumulate and be paid only if and when both (x) your release becomes valid and
irrevocable and (y) such validity and irrevocability in no event occurs more
than 60 days after your termination;

(ii) monthly, taxable payments to you with which you may purchase health
insurance under COBRA, to the extent available, or not at all, in an amount not
to exceed the monthly cost to provide you with health insurance coverage
immediately prior to your termination of employment with the Company, until the
earlier of (x) the end of the term of this Agreement; or (y) the date you first
became eligible to participate in another employer’s group health insurance
plan; or (z) the date on which you are no longer eligible for COBRA coverage;
provided, however, that such payment shall be subject to and paid only if and to
the extent permitted by the Patient Protection and Affordable Care Act of 2010,
as amended by the Health Care and Education Reconciliation Act of 2010, and
other applicable law; and

(iii) with respect to any stock options or other equity-related awards granted
to you by the Company, you will cease vesting upon your termination date or, if
later, your cessation of services as a director of the Company; however, you
will be entitled to purchase any vested shares of stock that are subject to
those options until the earlier of (x) twelve (12) months following your
termination date or cessation of services as a director of the Company, or
(y) the date on which the applicable option(s) expire(s); except as set forth in
this subparagraph, your Company stock options and other equity-related awards
will continue to be subject to and governed by the Plan and the applicable
agreements between you and the Company.

6. Change of Control.

(a) For purposes of this Agreement, a “Change of Control” of the Company shall
mean the occurrence of any of the following:

(i) any merger, consolidation, share exchange or Acquisition, unless,
immediately following such merger, consolidation, share exchange or Acquisition,
at least 50% of the total voting power (in respect of the election of directors,
or similar officials in the case of an entity other than a corporation) of
(A) the entity resulting from such merger, consolidation or share exchange, or
the entity which has acquired all or substantially all of the assets of the
Company (in the case of an asset sale that satisfies the criteria of an
Acquisition) (in either case, the “Surviving Entity”), or (B) if applicable, the
ultimate parent entity that directly or indirectly has beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or
more of the total voting power (in respect of the election of directors, or
similar officials in the case of an entity other than a corporation) of the
Surviving Entity is represented by Company securities

 

5



--------------------------------------------------------------------------------

Charles D. Kissner

Employment Agreement

 

that were outstanding immediately prior to such merger, consolidation, share
exchange or Acquisition (or, if applicable, is represented by shares into which
such Company securities were converted pursuant to such merger, consolidation,
share exchange or Acquisition), or

(ii) any person or group of persons (within the meaning of Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended and in effect from time to time)
directly or indirectly acquires beneficial ownership (determined pursuant to
Securities and Exchange Commission Rule 13d-3 promulgated under the said
Exchange Act) other than through a merger, consolidation, share exchange, or
Acquisition, of securities possessing more than 30% of the total combined voting
power of the Company’s outstanding securities other than (A) an employee benefit
plan of the Company or any of its Affiliates, (B) a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any of its
Affiliates, or (C) an underwriter temporarily holding securities pursuant to an
offering of such securities, or

(iii) over a period of 36 consecutive months or less, there is a change in the
composition of the Board such that a majority of the Board members (rounded up
to the next whole number, if a fraction) ceases, by reason of one or more proxy
contests for the election of Board members, to be composed of individuals each
of whom meet one of the following criteria: (A) have been a Board member
continuously since the date of this Agreement or the beginning of such 36 month
period or (B) have been elected or nominated during such 36 month period by at
least a majority of the Board members that satisfied the criteria of this
subsection (iii) when they were elected or nominated, or

(iv) a majority of the Board determines that a Change of Control has occurred,
or

(v) the complete liquidation or dissolution of the Company.

For the purposes of this Agreement, the term “Affiliate” means any corporation,
partnership, limited liability company, business trust, or other entity
controlling, controlled by or under common control with the Company, and
“Acquisition” means a merger or consolidation of the Company into another person
(i.e., which merger or consolidation the Company does not survive) or the sale,
transfer, or other disposition of all or substantially all of the Company’s
assets to one or more persons in a single transaction or series of related
transactions.

7. Confidential and Proprietary Information: As a condition of your employment,
you agree to sign and abide by the Company’s standard form of employee
proprietary information/confidentiality/assignment of inventions agreement.

8. Termination Obligations.

(a) You agree that all property, including, without limitation, all equipment,
proprietary information, documents, books, records, reports, notes, contracts,
lists and computer files and data, and copies thereof, created on any medium and
furnished to, obtained by, or prepared by you in the course of or incident to
your employment, belongs to the Company and shall be returned to the Company
promptly upon any termination of your employment.

 

6



--------------------------------------------------------------------------------

Charles D. Kissner

Employment Agreement

 

(b) Upon your termination for any reason, and as a condition of your receipt of
any severance benefits hereunder, you will promptly resign in writing from all
offices and, if so requested by the Board of the Directors of the Company,
directorships then held with the Company or any affiliate of the Company.

(c) Following the termination of your employment with the Company for any
reason, you shall fully cooperate with the Company in all matters relating to
the winding up of pending work on behalf of the Company and the orderly transfer
of work to other employees of the Company. You shall also cooperate in the
defense of any action brought by any third party against the Company.

(d) Following termination of your employment with the Company, if you are
eligible to receive a severance benefit, you will be required to timely sign and
not revoke a general release of claims in a form satisfactory to the Company in
order to receive such severance benefit.

9. Limitation of Payments and Benefits.

To the extent that any of the payments and benefits provided for in this
Agreement or otherwise payable to you (the “Payments”) constitute “parachute
payments” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), the amount of such Payments shall be either:

(a) the full amount of the Payments, or

(b) a reduced amount that would result in no portion of the Payments being
subject to the excise tax imposed pursuant to Section 4999 of the Code (the
“Excise Tax”),

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by you,
on an after-tax basis, of the greatest amount of benefit. In the event that any
Excise Tax is imposed on the Payments, you will be fully responsible for the
payment of any and all Excise Tax, and the Company will not be obligated to pay
all or any portion of any Excise Tax.

10. Other Activities. In order to protect the Company’s valuable proprietary
information, you agree that during your employment you will not, as a
compensated or uncompensated officer, director, consultant, advisor, partner,
joint venturer, investor, independent contractor, employee or otherwise, provide
any labor, services, advice or assistance to any entity or its successor
involved in the design, manufacture, distribution (directly or indirectly), or
integration of any digital microwave products and used in terrestrial microwave
point-to-point telecommunications networks anywhere in the world. You
acknowledge and agree that the restrictions contained in the preceding sentence
are reasonable and necessary. You also agree that for a period of twelve
(12) months after your employment terminates, you will not solicit any employee
of the Company directly or indirectly to leave employment with the Company for
any purpose, including but not limited to for purposes of providing labor,
services, advice or assistance to any entity or individual. In the event of your
breach of this Paragraph, the Company shall not be obligated to provide you with
any further severance payments or benefits subsequent to such breach, in
addition to other remedies available under applicable laws.

 

7



--------------------------------------------------------------------------------

Charles D. Kissner

Employment Agreement

 

11. Dispute Resolution. The parties agree that any suit, action, or proceeding
arising out of or relating to this Agreement, the parties’ employment
relationship, or the termination of that relationship for any reason, shall be
brought in the appropriate state or federal court appropriate for disputes
arising in Santa Clara, California, and you agree to submit to the personal
jurisdiction of such court. The parties irrevocably waive, to the fullest extent
permitted by law, any objection they may have to the laying of venue for any
such suit, action or proceeding brought in such court. If any one or more
provisions of this Paragraph 11 shall for any reason be held invalid or
unenforceable, it is the specific intent of the parties that such provisions
shall be modified to the minimum extent necessary to make it or its application
valid and enforceable.

12. Compliance with Section 409A of the Internal Revenue Code. This Agreement is
intended to comply with, or otherwise be exempt from, Section 409A of the Code
and the rules and regulations promulgated thereunder (collectively, “Section
409A”). However, the Company has not made and is making no representation to you
relating to the tax treatment of any payment pursuant to this Agreement under
Section 409A and the corresponding provisions of any applicable State income tax
laws.

Notwithstanding anything to the contrary in this Agreement, any payments or
benefits due hereunder upon a termination of employment which are a “deferral of
compensation” within the meaning of Section 409A shall only be payable or
provided to you upon a “separation from service” as defined for purposes of
Section 409A. In addition, if you are a “specified employee” as determined
pursuant to Section 409A as of the date of your separation from service, as so
defined, and if any payments or entitlements provided for in this Agreement
constitute a “deferral of compensation” within the meaning of Section 409A and
cannot be paid or provided in the manner provided herein without subjecting you
to additional tax, interest or penalties under Section 409A, then any such
payment or entitlement which is otherwise payable during the first six months
following your separation from service shall be paid or provided to you in a
lump sum on the earlier of (i) the first business day of the seventh calendar
month immediately following the month in which your separation from service
occurs or (ii) the date of your death. To the extent required to satisfy the
provisions of the foregoing sentence with respect to any benefit to be provided
in-kind, the Company shall bill you, and you shall promptly pay, the value for
tax purposes of any such benefit and the Company shall therefore promptly refund
the amount so paid by you as soon as allowed by the foregoing sentence.

For purposes of Section 409A, the right to a series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments. With respect to any reimbursement of your expenses, or any provision
of in-kind benefits to you, as specified under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (1) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Section

 

8



--------------------------------------------------------------------------------

Charles D. Kissner

Employment Agreement

 

105(b) of the Code; (2) the reimbursement of an eligible expense shall be made
no later than the end of the year after the year in which such expense was
incurred; and (3) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit.

13. Severability. If any provision of this Agreement is deemed invalid, illegal
or unenforceable, such provision shall be modified so as to make it valid, legal
and enforceable, and the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected.

14. Confirmation of Rights which Are not Dependent Upon Signing a Release.
Whether or not you sign a release as provided in Section 5 and Section 8(d) of
this Agreement, (a) you will be paid all wages due, including any unused accrued
vacation, as of your last day of work, (b) your health care coverage as a
primary insured under the Company’s health plan will continue through the end of
the month in which your last day of work falls, (c) thereafter, you will be
eligible for continuation of health insurance at your own expense if you timely
elect coverage under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”), and (d) you will receive information regarding your right to continue
health insurance under COBRA.

15. Applicable Withholding. All salary, bonus, severance and other payments
identified in this Agreement are subject to applicable withholding by the
Company.

16. Assignment. In view of the personal nature of the services to be performed
under this Agreement by you, you cannot assign or transfer any of your
obligations under this Agreement.

17. Entire Agreement. This Agreement and the agreements referred to above
constitute the entire agreement between you and the Company regarding the terms
and conditions of your employment, and they supersede all prior negotiations,
representations or agreements between you and the Company regarding your
employment, whether written or oral. This Agreement sets forth our entire
agreement regarding the Company’s obligation to provide you with severance
benefits upon any termination of your employment, and you shall not be entitled
to receive any other severance benefits from the Company pursuant to any Company
severance plan, policy or practice.

18. Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of California.

19. Modification. This Agreement may only be modified or amended by a
supplemental written agreement signed by you and an authorized representative of
the Board.

 

9



--------------------------------------------------------------------------------

Charles D. Kissner

Employment Agreement

 

Please sign and date this letter on the spaces provided below to acknowledge
your acceptance of the terms of this Agreement.

Sincerely,

Aviat Networks, Inc.

 

By:  

/s/ Meena Elliott

  Name: Meena Elliott   Title: Vice President, General Counsel, Secretary

I agree to and accept continued employment with Aviat Networks, Inc. on the
terms and conditions set forth in this Agreement.

 

Date: July 18, 2011  

/s/ Charles D. Kissner

    Charles D. Kissner  

 

10



--------------------------------------------------------------------------------

Exhibit A

General Release of Claims

See attached.



--------------------------------------------------------------------------------

GENERAL RELEASE OF CLAIMS

1. Definitions Terms. This General Release of Claims (“Release Agreement”) is
made by Charles D. Kissner (“Employee”) in accordance with the employment
agreement executed by and between Employee and Aviat Networks, Inc. dated
July 18, 2011 (the “Employment Agreement”). Unless expressly defined herein, all
defined terms shall have the meaning assigned to them in the Employment
Agreement, which Employee acknowledges and agrees, would not be entered by Aviat
Networks, Inc. (the “Company”) absent the execution of this Release Agreement by
Employee.

2. Valuable Consideration. Employee acknowledges and agrees that the offer to
employ him during the term of the Employment Agreement (the “Transition Period”)
under the terms and conditions set forth in the Employment Agreement is good and
valuable consideration for this Release Agreement to which Employee is not
otherwise entitled.

3. Nothing Owed; No Injuries. Employee acknowledges receipt of all compensation,
accrued and unused vacation, expense reimbursements, and compensation of any
kind, and of benefits to which Employee may have been entitled up to the time of
the commencement of the Transition Period as a result of his employment by the
Company and that no additional compensation of any nature is due to Employee as
of the commencement of the Transition Period other than as set forth in the
Employment Agreement. Employee affirms that as of the execution of this Release
Agreement he has no known workplace injuries or occupational diseases which
would be compensable under the California Workers’ Compensation system, and that
Employee has been provided and/or has not been denied or retaliated against for
requesting or taking any leave under the Family and Medical Leave Act or the
California Family Rights Act or for any other reason.

4. Confidential Information, Continuing Obligations. Employee acknowledges that
he is bound to continue to maintain the confidentiality of all confidential and
proprietary information of the Company and shall continue to comply with the
terms and conditions of the Employee Invention, Authorship, Proprietary and
Confidential Information Agreement between Employee and the Company (the
“Confidentiality Agreement”). Employee understands and agrees that his duties
and obligations under (i) the Confidentiality Agreement, (ii) paragraphs 8, 9
and 10 of the Employment Agreement and (iii) this Release Agreement
(collectively, the “Continuing Obligations”) continue during the Transition
Period and survive his employment by the Company and that should he materially
breach any of the Continuing Obligations, he shall not be entitled to employment
under the terms and conditions of the Employment Agreement and that Company may
be entitled to injunctive relief and other damages in the event of a breach of
the Confidentiality Agreement.

5. Release of Claims. Employee, on behalf of himself and his respective heirs,
family members, executors and assigns, hereby fully and forever releases the
Company and its direct and indirect subsidiaries, affiliated and related
companies, divisions, parents, predecessor and successor corporations and
assigns, and all of the past, present and future officers, agents, directors,
employees, investors, shareholders, administrators and affiliates and any of
them, and



--------------------------------------------------------------------------------

any other persons acting by, through, under, or in concert with any of the
persons or entities listed in this section 5, and each of them (“Released
Parties”), from, and agrees not to sue or otherwise institute or cause to be
instituted any legal or administrative proceedings concerning any claim, duty,
obligation or cause of action relating to any matters of any kind, including
without limitation any and all claims, rights, debts, liabilities, demands,
causes of action, obligations, and damages, arising as of and prior to the
commencement of the Transition Period, under federal, state, local, or common
law, including but not limited to any and all claims for wrongful discharge of
employment; termination in violation of public policy; discrimination;
retaliation, breach of contract, both express and implied; breach of a covenant
of good faith and fair dealing, both express and implied; promissory estoppel;
negligent or intentional infliction of emotional distress; negligent or
intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; claims arising under, Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act, the Older
Workers’ Benefit Protection Act, the Americans with Disabilities Act as amended,
the Worker Adjustment and Retraining Notification Act, the California Labor
Code, the California Business and Professions Code, all California Wage Orders,
the California Fair Employment and Housing Act, the California Family Rights
Act, laws prohibiting discrimination, harassment and/or retaliation in any state
in which you have been employed by the Company, and under any and all federal,
state, and local employment laws, as well as any and all common law tort or
contract theories under state federal or local laws; any and all claims relating
to, or arising from, Employee’s right to purchase, or actual purchase, of shares
of stock of the Company or right to retain unvested shares of stock of the
Company, including, without limitation, any claims for fraud, misrepresentation,
breach of fiduciary duty, breach of duty under applicable state corporate law,
and securities fraud under any state or federal law; and any and all claims in
any way related to Employee’s employment and/or modification of Employee’s
employment with Released Parties or the termination of Employee’s full time
employment, (the “Released Claims”). The Released Claims do not, however,
include:

(a) claims that by law may not be released,

(b) claims for workers’ compensation benefits (although retaliation claims
related to filing claims for workers’ compensation or taking leaves related to
workers’ compensation are waived and releases;

(c) claims under California Labor Code section 2802,

(d) claims under the Uniformed Services Employment and Reemployment Rights Act,

(e) claims for unemployment insurance benefits;

(f) claims for accrued wages and benefits including accrued and unused vacation
as of the commencement of the Transition Period;

 

13



--------------------------------------------------------------------------------

(g) claims to retention of equity award rights as stated in the Employment
Agreement, but all other rights to Equity awards other than those vested as of
the commencement of the Transition Period are waived and released;

(h) reimbursement of business expenses in accordance with normal Company
policies and procedures.

(i) all wages and benefits provided for in the Employment Agreement;

(j) Employee’s rights to indemnification or any payments under a fiduciary
insurance policy, if any, provided by any act or agreement of the Company, state
or federal law or policy of insurance.

Nothing in this Release Agreement shall be construed to affect the Equal
Employment Opportunity Commission’s (the “Commission”) or any state agency’s
independent right and responsibility to enforce the law, nor does this Release
Agreement affect Employee’s right to file a charge or participate in an
investigation or proceeding conducted by either the Commission or any such state
agency, although this Release Agreement does bar any claim that Employee might
have to receive monetary damages in connection with any Commission or state
agency proceeding concerning matters covered by this Release Agreement.

6. Review Period, Acceptance, ADEA Waiver, Waiting and Revocation Period.

Employee acknowledges and understands that the release of claims under the Age
Discrimination in Employment Act (“ADEA”), 29 U.S.C. Sections 621-634, is
subject to special waiver protections under 29 U.S.C. Section 626(f). In
accordance with that section, Employee specifically agrees that he is knowingly
and voluntarily releasing and waiving any rights or claims of discrimination
under the ADEA up through the commencement of the Transition Period. In
particular, Employee acknowledges that and understands that:

(a) Employee is not waiving any claims for age discrimination under the ADEA
that may arise after the date he signs this Release Agreement;

(b) Employee is waiving rights or claims for age discrimination under the ADEA
up through the commencement of the Transition Period; and

(c) Employee is advised to consult with and has had an opportunity to consult
with an attorney before signing this Release Agreement.

7. Review Period. Employee has up to twenty-one days (21) days to review this
Release Agreement. Should Employee sign and return this Release Agreement
(“Review Period”) prior to the end of the Review Period any time remaining in
the Review Period is waived. Employee may accept this Release Agreement by
returning it to the attention of Meena Elliott, Vice President, General Counsel,
Secretary.

8. Revocation Period. This Agreement is revocable by Employee for seven (7) days
following the signing of this Release Agreement by Employee (“Revocation
Period”). This Release Agreement may be revoked by Employee by a writing which
states “I hereby revoke this

 

14



--------------------------------------------------------------------------------

Separation And Release Agreement” which is dated and signed and sent to the
attention of Meena Elliott, Vice President, General Counsel, Secretary by
certified mail post-marked no later than the seventh (7th) day after the Release
Agreement is signed by Employee (unless that day is a Sunday or a holiday, in
which event the period is extended to the next day there is mail service). This
Agreement automatically becomes enforceable and effective on the eighth
(8th) day after Company has received the Release Agreement signed by Employee,
provided there has been no timely revocation.

9. Civil Code Section 1542. Employee represents that he is not aware of any
claims against the Company other than the claims that are released by this
Release Agreement. Employee acknowledges that he has been advised by legal
counsel and is familiar with the provisions of California Civil Code section
1542, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any statute or common law principles of
similar effect.

10. No Admission of Liability. Employee understands and acknowledges that this
Release Agreement does not constitute an admission of liability by either
Employee or Company.

11. Authority. Employee represents and warrants that he has the capacity to act
on his own behalf and on behalf of all who might claim through him to bind them
to the terms and conditions of this Release Agreement.

12. No Representations. Employee represents that he has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Release Agreement, and has not relied on any
representations or statements made by the Company hereto which are not
specifically set forth in this Release Agreement.

13. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Release Agreement shall continue in full force and effect without said
provision.

14. Termination of Release Agreement. In the event that Employee fails to return
this Release Agreement or revokes it within the time provided or breaches any
provisions of this Release Agreement in any material respect, Employee shall not
be entitled to employment under the Employment Agreement, or to any other
employment by the Company, or to receive any payments or benefits other than
those required to be paid or provided to Employee under applicable law if any.
In addition, Employee understands that in the event this Release Agreement is
breached, the Company may have legal rights against Employee.

 

15



--------------------------------------------------------------------------------

15. Non-disparagement. Employee agrees not to disparage the Released Parties in
any manner likely to be harmful to the Company’s business reputation or the
personal or business reputation of the Company’s directors, officers,
shareholders, employees or agents.

16. Warranties. Employee warrants that Employee has not filed any lawsuits or
administrative claims against the Company prior to signing this Release
Agreement.

17. Successors and Assigns. This Release Agreement shall bind the heirs,
personal representatives, successors, assigns, executors and administrators of
each party, and inure to the benefit of each party, any heirs, successors and
assigns.

18. Entire Agreement. This Release Agreement, along with the Confidentiality
Agreement, and the Employment Agreement and the documents relating to any equity
compensation agreements (to the extent applicable), as set forth in the
Employment Agreement represent the entire agreement and understanding between
the Company and Employee.

19. No Oral Modification. This Release Agreement may only be amended or waived
in writing signed by Employee and the CEO of the Company.

20. Governing Law. This Release Agreement shall be governed by the internal
substantive laws, but not the choice of law rules, of the State of California.
Any disputes arising out of this Release Agreement shall be resolved in the
courts for the County of Santa Clara, California and Employee consents to
personal jurisdiction to such court for the purpose of resolving any such
dispute.

21. Effective Date. This Release Agreement is effective (the “Effective Date”)
eight (8) days after the date that Employee signs this Release Agreement unless
sooner revoked in accordance with paragraph 6 of this Release Agreement.

22. Counterparts. This Release Agreement may be executed in counterparts, and
each counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

23. Subsidiaries. All references herein to employment with the Company also
refer to any employment with any direct or indirect subsidiaries of the Company.

24. Voluntary Execution of Agreement. Employee acknowledges that he executes
this Release Agreement voluntarily and without any duress or undue influence or,
with the full intent of releasing all claims. Employee has had the opportunity
to consult with legal counsel of his own choice and understands the terms and
consequences of this Release Agreement and of the releases it contains; and he
is fully aware of the legal and binding effect of this Release Agreement.

 

Dated: July 18, 2011  

/s/ Charles Kissner     

  Charles D. Kissner

 

16